DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
It is noted that claims 2 and 3 submitted on September 7, 2021 have been designated with the status identifier of “Withdrawn.” However, all the subject matter of claims 2 and 3 have been added to “Currently Amended” claim 1. Therefore, it is understood that claims 2 and 3 were actually meant to be given the status identifier of “Canceled” and will be considered as such.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites the following step: “striking the top end of the threaded bolt with the striking tool so that the bottom end of the threaded bolt pushes down upon the outer surface of the vehicle to substantially knock down and remove the dent.” However, the claim also requires the removal tool to be provided with a tip member connected to the threaded bolt assumingly at the bottom end while a cap member is detachably connected to the top end of the threaded bolt. Therefore, it is unclear how it is possible for the striking tool to strike the top end of the bolt while the cap is present - instead the tool would strike the cap member. Similarly, it is unclear how the bottom end of the bolt can contact the surface of the vehicle while the tip member is present. Therefore, for purposes of examination, it is understood that the striking tool strikes the cap member while the tip member pushes down in the surface of the vehicle. It is noted that the claim only requires that the tip member have “a threaded borehole therethrough for connecting the first end of the tip member to the threaded bolt.” That is, there is no positive recitation that the tip member is actually connected to the bottom end of the threaded bolt.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Patent 2,498,320), previously presented, in view of Emmert (US Patent 10,022,762), newly presented.
Weber discloses a paintless dent removal tool for removing a dent from a vehicle, the paintless dent removal tool comprising:

a substantially linear arm member (A) having a first end and a second end, the first end (11) of the arm member (A) having a threaded borehole therethrough for detachably securing the threaded bolt in a position transverse to the arm member, and
a foot member (14) connected to the second end (10) of the arm member, the foot member having a substantially flat lower surface, as seen in Figure 1, configured to be placed on the outer surface of the vehicle. 
a tip member having a first end and a second end [as seen in Figure 1 and Column 2, lines 50-55] and
a cap member (18) detachably connected to the top of the end of the threaded bolt, 
The following are considered recitations of intended use: 
“for removing a dent from a vehicle”
“the threaded bolt for knocking down dents out of the outer surface of a vehicle”
“for controlling vibration and improving accuracy when the top end of the bolt is struck by a striking tool”
“the cap member for protecting the top end of the threaded bolt when struck by the striking tool”
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).

Emmert is relied upon to teach a dent repair system including multiple interchangeable tip members such as a tip member (234) having a first end and a second end wherein the first end of the tip member has a greater diameter than the second end of the tip member such that the tip member narrows from the first end towards the second end, as seen in Figure 5 and the second end of the tip member having a substantially rounded point (240) for knocking down dents on the surface of the vehicle. In the embodiment shown in Figure 5, Emmert further disclose that the first end of the tip member has fastening means (242). However, it is noted that the fastening means have non-limiting examples such as, a pin, adhesive, magnets and threads that extend into a recess in a shaft [Column 5, lines 55-65]. It is considered to be well-known that a threaded borehole in the tip member could be an alternative fastening means. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Weber’s tip member with Emmert’s tip member including wherein the first end of the tip member has a greater diameter than the second end of the tip member such that the tip member narrows from the first end towards the second end, the first end having a threaded borehole therethrough for connecting the first end of the tip member to the threaded bolt of Weber, the second end of the tip member having a substantially rounded point, as taught 
With regards to claim 5, Weber discloses wherein the foot member (14) is detachably connected to the second end (10) of the arm member (A), as seen in Figure 1.
With regards to claim 6, the combination of Weber and Emmert teaches a method of providing the tool as claimed and described above,
positioning the bottom end of the threaded bolt above the dent, as seen in Figure 1 of Weber; and 
striking the cap member (18) with the striking tool (impact hammer B) while the tip member pushes down upon the outer surface of the vehicle to substantially knock down and remove a dent.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Emmert and Holsapple (US Patent 3,712,106), previously presented.
The combination of Weber and Emmert discloses the invention substantially as claimed except for wherein the foot member is detachably connected to the arm member by a ball, the ball configured to move, rotate and adjust so that the paintless dent removal tool may be stabilized on a variety of different angled surfaces to provide enhanced stability, guidance, positioning and accuracy for dent removal. Weber discloses that foot member (14) is detachably connected to the arm member, as seen in Figure 1. Holsapple is relied upon to teach a dent removal tool having a foot member (41) detachably connected to the arm member by a ball (39), the ball configured to move, rotate and adjust so that the paintless dent removal tool may be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US Patent 6,792,790 discloses a dent removal system with an arm member (5), foot member (2), shaft (8) with tip member (10), as seen in Figure 1. 
US Patent 2,938,412 discloses a dental removal tool with interchangeable tip members as seen in Figures 2, 4, 6, 8, 10 and 12.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERESA M EKIERT/Primary Examiner, Art Unit 3725